DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by JP2016114574A [hereinafter JP].
JP (claims, paragraphs [0001], [0018]-[0026], and Fig. 1) describes a supercritical fluid separation device for separating sample components using a supercritical fluid. In the supercritical fluid separation device, a plurality of extraction vessels 6 (corresponding to the sample vessels) are housed in a vessel holder 2 (corresponding to the vessel rack) as a separation part housing a sample for extracting components in the interior thereof, a heating block 4 (corresponding to the rack mounting part) is provided below the vessel holder 2, a heater and a temperature sensor such as a thermistor are embedded in the heating block 4, a cap 10 is mounted on each extraction vessel 6, an outlet 11 is provided in the upper surface side of the cap 10, an inlet 8 is provided in the lower surface side of each extraction vessels 6, the inlet 8 and the outlet have a needle seal structure in which a flow passage is connected by inserting a needle (in other words, the outlet 11 corresponds to the needle port), an inlet-side needle 12 with a tip end oriented vertically upward is provided below the sample holder 2, the inlet-side needle 12 is inserted into the inlet 8 of the extraction vessel 6 so that a mobile phase liquid-feeding flow passage 15 (corresponding to the extraction medium supply part) is connected to a space inside the extraction vessel 6, an outlet-side needle 24 with a tip end oriented vertically downward and a needle moving mechanism 22 for moving the outlet-side needle 23 in a vertical direction and a direction within a horizontal plane are provided above the sample holder 2, the outlet-side needle 23 is inserted into the outlet 11 of the extraction vessel 6 so that an extraction flow passage 23 is connected to the space inside the extraction vessel 6, a sensor holder 26 is provided on the outlet-side needle 24, a temperature  sensor 36 is provided on the lower end of the sensor holder 26, and when the outlet-side needle 24 is inserted into the outlet 11 of the extraction vessel 6 (in other words, when the needle tip end is inserted into the needle port of the sample vessel), the temperature sensor
36 contacts (movable vertically with the needle) the outer surface of the extraction vessel 6 so as to detect the temperature of the outer surface of the extraction vessel 6. JP (paragraphs [0032] and [0033]) also states that the sensor holder 26 is a tubular member surrounding the outer peripheral surface of the outlet-side needle 24, the temperature sensor 36 constituted by a thermistor or the like is provided on the lower end surface thereof, an elastic member 38 such as a coil spring is housed inside the sensor holder 26 so as to expand and contracts in the axial direction of the outlet-side needle 24, the elastic member biases the sensor holder 26 toward the tip end side of the outlet-side needle 24, and the temperature sensor 36 provided on the lower end surface of the sensor holder 26 is pressed against the edge of a hole by the elastic force of the elastic member 38 so as to be held in close contact with the edge. In this case, JP in Fig. 1 indicates that the sensor holder 26 holds the outlet-side needle 24 so that the tip end thereof is oriented downward, and therefore the sensor holder 26 is a sensor holder for holding a sensor and corresponds to the needle assembly.
A temperature sensor 38 provided at a lower surface of a sensor holder 26 contacts an edge of a hole 11, Fig. 2, when an outlet side needle 24 is inserted into the hole 11, and is pressed against the edge of the hole 11 by elastic force of the elastic member 38 and closely comes in contact with the edge. The temperature sensor 36 detects an outer temperature of the surface of the cap portion 10, [0033].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016114574A [hereinafter JP] in view of JP2008190916A [hereinafter JP2].
         JP [0020] states that the output of the heater embedded in the heating block 4 is controlled by a control part 27 (corresponding to the temperature control part) so that the temperature detected by the temperature sensor embedded in the heating block 4 (which is separate to the temperature sensor 36) reaches a set temperature. 
         JP does not, however, state that when a pipe is insufficiently connected to the extraction
vessel or the cap has not been tightened, the temperature sensor 36 detects a rapid reduction in the outer surface temperature of the extraction vessel, and when the outer surface temperature of the extraction vessel 6, detected by the temperature sensor 36, falls to or below a threshold, a fluid leakage detection part 28 detects fluid leakage from the extraction vessel 6. Moreover, JP does not describe controlling the output of the heater on the basis of the detection signal from the temperature sensor 36 so that the temperature of the extraction vessel 6 reaches a set temperature.
However, JP [0020]) states that in order to improve the component extraction efficiency,
the extraction vessel 6 is heated to the set temperature by the heater embedded in the heating block 4, and once the temperature of the extraction vessel 6 (assuming that the temperature sensor 36 detects the temperature of the extraction vessel 6) has stabilized, the supercritical
fluid is supplied and component extraction is begun.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to arrive at the invention, as claimed by Applicant in claim 9, by controlling the output of the heater on the basis of the temperature (in other words, the detection signal) detected by the temperature sensor 36 in addition to or instead of the temperature sensor embedded in the heating block 4, so that the temperature of the extraction vessel 6 reaches a preset temperature.
Claim(s) 3-4, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016114574A [hereinafter JP] in view of JP2008190916A [hereinafter JP2].
JP discloses the device as stated above.
JP does not explicitly teach all the limitations of claims 3-4, 6, 9.
JP2 (claims, [0001], [0023], and [0052]-[0064], and Fig. 8) describes a contact-type
thermometer that measures temperatures by directly contacting a temperature measurement subject, wherein the contact-type thermometer comprises a temperature measurement part (corresponding to the temperature sensor) for measuring the temperature of a temperature measurement subject, a contact plate that is pressed onto the surface of the temperature measurement subject in order to transfer heat between the temperature measurement subject and the temperature measurement part, and a pressing member that generates biasing force for pressing the contact plate against the temperature measurement subject. The temperature measurement part is disposed on the contact plate, and the contact plate is pressed against the temperature measurement subject by pressing a contact barrel using the pressing member. A head part in which the temperature measurement part, the contact plate, a strut, and the contact barrel are formed integrally is fitted to the interior of a tubular guide member (corresponding to the sensor holding part) with play therebetween so as to be free to rock (i.e. free to swing. According to the present invention, the contact plate can contact the surface of the temperature measurement subject accurately by surface contact, leading to an improvement in responsiveness during measurement. Furthermore, JP2 in Fig. 8 indicates that on the lower end side of the tubular guide member are provided a cavity housing a thermocouple 11, which serves as the temperature measurement part, and the contact plate 12, and an opening through which the lower surface of the contact plate housed in the cavity projects downward from the guide member, and that a coil spring 40A (corresponding to the elastic support member) serving as the pressing member is interposed between the far wall surface of the cavity and the upper surface of the contact plate.
In this case “free to rock” means that the relative angular relationship between the head part and the guide member can vary within a predetermined range, and therefore the contact plate can maintain accurate surface contact with the temperature measurement subject even when the relative angles of the temperature measurement subject and the guide member vary to a certain extent [0014]). Accordingly, the contact-type thermometer has a floating structure in which, when the lower surface of the temperature measurement part contacts the upper surface of the temperature measurement subject, the temperature measurement subject is inclined elastically in accordance with the incline of the lower surface so that the lower surface contacts the upper surface of the temperature measurement sample container/ extraction vessel closely.
In the invention described in JP temperature sensor contacts the outer surface of the extraction vessel and detects the temperature of the outer surface, and therefore the temperature sensor is a contact-type thermometer. Moreover, the object of the temperature sensor is to detect a rapid reduction in the outer surface temperature of the extraction vessel when the pipe is insufficiently connected to the extraction vessel or the cap has not been tightened [0011], and it is, therefore, assumed that the temperature sensor needs to be highly responsive. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to arrive at the invention, as claimed by Applicant in claims 3-4, by applying the contact-type thermometer described in JP2 to the invention described in JP in order to improve the responsiveness of the temperature sensor. 
Furthermore, JP2 [0057]) states that the pressing member is not limited to the coil spring 40A, and as long as the pressing member is capable of generating pressing force, the pressing member may be formed from an elastic body made of silicone sponge, rubber, or the like, for example. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to arrive at the invention, as claimed by Applicant in claim 6, by employing an elastic member such as a waved washer when applying the invention described in JP2 to the invention described in JP, so as to improve an elastic pressing force, as very well known in the art.

Allowable Subject Matter
Claims 5, 7-8 are allowable over prior art because the prior art fails to teach the features in which the needle assembly of the component extraction device further comprises a holding block for holding the needle and an elastic member having an upper end that moves vertically together with the holding block and a lower end that contacts the sensor holding part so
that the sensor holding part is biased downward by the elastic force thereof, the sensor holding part is capable of moving in a vertical direction relative to the needle in response to expansion and contraction of the elastic member, and when the tip end of the needle is inserted
into the needle port in the sample vessel, the lower surface of the temperature sensor is pressed against the upper surface of the sample vessel by the elastic force
of the elastic member. Moreover, by including these features, the present invention achieves an advantageous effect in that the close contact between the lower surface of the temperature sensor and the upper surface of the sample vessel when the tip end of the needle is
inserted into the needle port in the sample vessel can be improved, with the result that the temperature of the sample vessel can be detected more accurately.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 18, 2022